 1   Frank M. Pacheco, Esq., State Bar Number 163467
     LAW OFFICES OF FRANK PACHECO
 2   343 East Main Street, Suite 706
     Stockton, CA 95202
 3   Telephone: (209) 937-0644
 4   Attorney for Plaintiffs Sigifredo Cortes,
     Maria Del Carmen Cortes, Y.N.C., a Minor,
 5   L.A.C., a Minor, and L.J.C., a Minor, by
     their Guardian ad Litem Sigifredo N. Cortes
 6
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10   SIGIFREDO N. CORTES, MARIA DEL                 )     Case No. 2:19-cv-00816-KJM-CKD
     CARMEN CORTES, Y.N.C., a Minor,                )
11   L.A.C., a Minor, and L.J.C., a Minor, by       )
     their Guardian ad Litem SIGIFREDO N.           )     [
12   CORTEZ,                                        )     ORDER GRANTING MOTION FOR
                                                    )     APPOINTMENT OF GUARDIAN AD
13                         Plaintiffs,              )     LITEM
                                                    )
14   vs.                                            )
                                                    )
15   RUVIM TSVEROV, and CHRISTINE                   )
     LAKIN,                                         )
16                                                  )
                           Defendants.              )
17
18           The Court having reviewed the Application for Appointment of Guardian ad Litem and
19   finding good cause therefore:
20   HEREBY GRANTS Plaintiff SIGIFREDO N. CORTEZ’S motion to be appointed Guardian ad
21   Litem for the minors: Y.N.C., L.A.C., and L.J.C., in this action.
22   Dated: May 21, 2019.
23
24                                                      UNITED STATES DISTRICT JUDGE
25
26
27
28
     Order Granting Motion for Appointment of Guardian ad Litem
